DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Throughout this Office Action refer to US 20200158394 for paragraph numbers.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 27, 2022 has been entered.

Response to Amendment
The amendment filed on June 27, 2022 has been entered. Claims 19-21 are new.

Claim Objections
Claim(s) 2, 4, and 17-18 is/are objected to because of the following informalities.

Claim 2 recites “wherein, based” the Office suggests amending to -- wherein[[,]] based --.

Claim 4 recites “wherein each the plurality of first ejector pins comprises:” the Office interprets and suggests amending to -- wherein each of the plurality of first ejector pins comprises: --.

Claims 17-18 recite “the second portion of the second portion being configured to be pushed by the first ejector,” the Office interprets and suggests amending to -- the second portion of the second tray being configured to be pushed by the first ejector --.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10, 12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUHYUN SON (US 20130014536, hereinafter SON'536) in view of JUHYUN SON (US 20130081412, hereinafter SON’412)).
Regarding claim 1, SON'536 discloses:
An ice maker (100) comprising:
a first assembly (110) comprising a first tray (112) that defines first portions (113) of a plurality of ice making chambers (150);
a second assembly (120) configured to rotate relative to the first assembly about a rotation shaft (141), the second assembly comprising a second tray (123, 124, and 126) that defines second portions (123) of the plurality of ice making chambers (150); and
a first ejector (160) that is configured, based on the second assembly rotating away from the first assembly, to push the second tray to thereby discharge at least one ice piece (FIG. 15) from the plurality of ice making chambers,
wherein the first ejector (160 of FIGS. 11-12; 260 of FIGS. 13-15; and 360 of FIGS. 16-23) comprises a first ejector pin (162 of FIGS. 11-12; 262 of FIGS. 13-15; and 363 of FIGS. 16-23) being inclined (see FIG. 12 illustration below) with respect to a horizontal line (FIGS. 11-12, see FIG. 12 illustration below) passing through a center (FIGS. 11-12; FIGS. 13-15; and FIGS. 16-23) of an ice making chamber (150) among the plurality of ice making chambers, the ice making chamber being defined by one of the first portions (113) and one of the second portions (123) based on the first portions and the second portions being joined.

    PNG
    media_image1.png
    521
    627
    media_image1.png
    Greyscale

Regarding claim 1, SON'536 is silent concerning a plurality of first ejector pins. Although based on the plurality of ice cavities shown in figure 3 it is implied that a plurality of ejector pins are present, corresponding to each respective ice cavity. Nonetheless Son’412 is provided.
SON’412 teaches:
wherein the first ejector (represented by FIG. 3, 20) comprises a plurality of first ejector pins (represented by FIG. 3; 20), each of the plurality of first ejector pins … a horizontal line (see FIG. 9 Illustration below) passing through a center (see FIG. 9 Illustration below) of an ice making chamber (represented by 141 and 113) among the plurality of ice making chambers, the ice making chamber being defined by one of the first portions (represented by 113) and one of the second portions (represented by 141) based on the first portions and the second portions being joined.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SON’536 with the teachings of SON’412 to add a plurality of first ejector pins, a first ejector pin for each first ejector opening, and align each of the first ejector pins with a first ejector opening to eject all ice pieces simultaneously.

Regarding claim 2, SON’536 as modified teaches the limitations of claim 1. SON’536 (¶ 60-69; and FIGS. 4-5 and 11-15) additionally teaches:
wherein, based on the first portions (113) of the plurality of ice making chambers and the second portions (123) of the plurality of ice making chambers being joined, the plurality of ice making chambers (150) are located at a first side (FIGS. 11-12) of the rotation shaft (FIGS. 11-12), and the first ejector (162) is located at a second side (FIGS. 11-12) of the rotation shaft opposite to the first side.

Regarding claim 3, SON’536 as modified teaches the limitations of claim 1. SON’536 additionally teaches:
wherein the second assembly (120) further comprises a support (121) configured to contact a first portion (123) of the second tray (123, 124, and 126) to thereby limit an outward expansion of the first portion of the second tray during ice generation, the support defining a plurality of first ejector openings (within 121a) that expose second portions (123) of the second tray, the second portions of the second tray being configured to be pushed (FIGS. 11-12) by the first ejector (162), and
SON’412 additionally teaches:
wherein each of the plurality of first ejector pins (represented by 20) is configured, based on the second assembly rotating away from the first assembly, to pass through (FIGS. 8-9) a corresponding one of the plurality of first ejector openings (represented by 131) to thereby discharge an ice piece (FIG. 9; ¶ 62) from the ice making chamber.

Regarding claim 4, SON’536 as modified teaches the limitations of claim 3. SON’536 additionally teaches:
wherein each of the plurality of first ejector pins (represented by 363, see FIG. 17 illustration below) comprises:
a pin body (see FIG. 17 illustration below) that is curved toward the rotation shaft (141) to correspond to a trajectory (see FIG. 17 illustration below) of the plurality of first ejector openings (within 121a) about the rotation shaft; and
a pin end (see FIG. 17 illustration below) configured to make contact with the second tray (123, 124, and 126).

    PNG
    media_image2.png
    778
    603
    media_image2.png
    Greyscale

Regarding claim 5, SON'536 as modified teaches the limitations of claim 4. SON'536 additionally teaches:
wherein a radius of curvature (see FIG. 17 illustration above) of the pin body (see FIG. 17 illustration above) corresponds to a radial distance (see FIG. 17 illustration above) between center points of the plurality of first ejector openings (within 121a) and the rotation shaft (141).
One skilled in the art understands that pin curvature and the radial distance between center points of the ejector openings and the rotation shaft correspond for the ejector pin to contact the second tray for proper ice piece ejection, i.e. as the trajectory between the ejector pin and the rotating tray’s ejector pin openings align, ice piece ejection improves.

Regarding claim 6, SON'536 as modified teaches the limitations of claim 3. SON’536 and SON’412 teach that the plurality of first ejector pins (20 of SON’412) are arranged along an ejector pin axis (best shown in FIGS. 3 and 9 of SON’412) that is parallel to the rotation shaft (21 of SON’412).

Regarding claim 10, SON'536 as modified teaches the limitations of claim 3. SON’536 additionally teaches:
wherein the second tray (123, 124, and 126) is made of a flexible material (¶ 54), and the support (121, 121 is part of 120; ¶ 49, lower tray 120 may be formed of a metal material ) is made of a rigid material (FIG. 3).

Regarding claim 12, SON’536 as modified teaches the limitations of claim 1. SON’536 additionally teaches:
wherein the second assembly (120) further comprises a support (121) that defines a chamber accommodation recess (within 121) configured to face and contact a first portion (123) of the second tray (123, 124, and 126) to thereby limit an outward expansion of the first portion of the second tray during ice generation, and
wherein the plurality of first ejector pins (represented by 262) are configured, based on the second assembly (120) rotating away from the first assembly (110), to pass through an open face (FIG. 15) of the chamber accommodation recess to thereby discharge the at least one ice piece (FIG. 15) from the plurality of ice making chambers (150) 
    PNG
    media_image3.png
    3
    3
    media_image3.png
    Greyscale


Regarding claim 14, SON’536 as modified teaches the limitations of claim 4. SON’536 teaches second ejector (261), but is silent regarding a plurality of second ejector pins. Although based on the plurality of ice cavities shown in FIG. 3 and ¶ 71’s relation of a plurality of air holes 115 provided as guide holes for ejecting pin 162, SON’536 strongly implies that a plurality of ejector pins are present, corresponding to each respective ice cavity.
SON’412 additionally teaches:
further comprising a second ejector (19) that includes:
a plurality of second ejector pins (192) that are configured, based on the second assembly (12) rotating away (FIGS. 1-2) from the first assembly (11), to be pushed downward (FIG. 2) toward the first portions (113) of the plurality of ice making chambers (141 and 113) to thereby discharge (FIGS. 6-9) the at least one ice piece (frozen within 141 and 113) from the plurality of ice making chambers (141 and 113).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SON’536 with the teachings of SON’412 to add a plurality of second ejector pins, a second ejector pin for each second ejector opening, and align each of the second ejector pins with a second ejector opening to improve the ejection of the ice pieces while reducing the chances of the ice balls shattering from the impact.

Regarding claim 15, SON’536 as modified teaches the limitations of claim 1. SON’536 teaches second ejector (261), but is silent regarding a plurality of second ejector pins. Although based on the plurality of ice cavities shown in FIG. 3 and ¶ 71’s relation of a plurality of air holes 115 provided as guide holes for ejecting pin 162, SON’536 strongly implies that a plurality of ejector pins are present, corresponding to each respective ice cavity.
SON’412 additionally teaches:
wherein the first tray (112) defines a plurality of second ejector openings (115), and
wherein the ice maker further comprises a second ejector (19) that comprises:
a plurality of second ejector pins (192) wherein each is configured, based on the second assembly (12) rotating away (FIGS. 1-2) from the first assembly (11), to pass through a corresponding one of the plurality of second ejector openings (115) to thereby discharge (FIGS. 6-9) the at least one ice piece (frozen within 141 and 113) from the plurality of ice making chambers (141 and 113).

Regarding claim 16, SON’536 as modified teaches the limitations of claim 12. SON’536 additionally teaches:
wherein the second tray (123, 124, and 126) further comprises a second portion (126) at each of the plurality of ice making chambers (150), the second portion of the second tray being configured to be pushed by the first ejector (162), and
wherein the second portion (126) of the second tray (123, 124, and 126) is configured to be positioned above a lower end (FIG. 3) of the chamber accommodation recess (within 121) based on the first portion (123) of the second tray being in contact with an inner surface (FIG. 3) of the chamber accommodation recess (within 121).

Regarding claim 17, SON’536 as modified teaches the limitations of claim 12. SON’536 additionally teaches:
wherein the second tray (123, 124, and 126) further comprises a second portion (126) at each of the plurality of ice making chambers (150), the second portion of the second portion being configured to be pushed by the first ejector (162),
wherein the first portion (123) of the second tray (123, 124, and 126) is disposed radially outward of the second portion (126) of the second tray and configured to contact an inner surface (FIG. 3) of the chamber accommodation recess (within 121), and
wherein the first portion (123) of the second tray (123, 124, and 126) is configured to be separated from the inner surface (FIG. 3) of the chamber accommodation recess (within 121) based on the second portion (126) of the second tray being pushed by the first ejector (162).

Regarding claim 18, SON’536 as modified teaches the limitations of claim 12. SON’536 additionally teaches:
wherein the second tray (123, 124, and 126) further comprises a second portion (126) at each of the plurality of ice making chambers (150), the second portion of the second portion being configured to be pushed by the first ejector (162),
	wherein the second portion (126) of the second tray (123, 124, and 126) is configured to move above a surface (upper surface of 121) of the second tray that contacts the first tray (112) based on the first portion (123) of the second tray (123, 124, and 126) being separated from an inner surface (FIG. 3) of the chamber accommodation recess (within 121).

Regarding claim 19, SON’536 as modified teaches the limitations of claim 12. SON’536 additionally teaches:
wherein the second tray (123, 124, and 126) further comprises a second portion (126) at each of the plurality of ice making chambers (150), the second portion of the second tray being configured to be pushed by the first ejector (162),
wherein the first portion (123) of the second tray is configured to contact the chamber accommodation recess (within 121) to thereby limit an outward expansion (FIGS. 3 and 12) during ice generation, and
wherein the first portion of the second tray is configured, based on the second portion of the second tray being pushed by the first ejector to discharge the at least one ice piece (FIG. 15), to be separated from the chamber accommodation recess (within 121).

Regarding claim 20, SON’536 as modified teaches the limitations of claim 1. SON’536 teaches an ejector pin that is inclined (see FIG. 12 illustration above) with respect to a vertical line (see FIG. 12 illustration above) that is orthogonal to the horizontal line and passes through the center (see FIG. 12 illustration above) of the ice making chamber (150). SON’412 teaches: the plurality of first ejector pins (represented by FIG. 3; 20).

Regarding claim 21, SON’536 as modified teaches the limitations of claim 1. SON’536 additionally teaches:
wherein the horizontal line (FIGS. 10-12) is parallel to opposing surfaces (FIGS. 10-11) of the first tray (112) and the second tray (123, 124, and 126) that are defined based on the first portions (represented by 110, in FIGS. 10-12) and the second portions (represented by 120, in FIGS. 10-12) being joined (FIG. 10).


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SON’536 and SON’412 as applied to claim(s) 3-4 above in view of INELASTIC COLLISIONS (INELASTIC COLLISIONS, WIKIPEDIA, TWO-DIMENSIONAL COLLISIONS, 2021) and IMPACTS (IMPACTS S.B.A. INVENT, 2018).
Alternatively regarding claims 4-5, to the extent that Applicant argues that SON’536 and SON’412 do not teach ejector pins curved to correspond to the ice tray rotational arc to impact the center of the ice tray ejector openings and thus the center of mass of the spherical ice piece; the following is provided.
The Office notes that to improve transmission of impact force between ejector and ice pieces, thus ejection force optimization, it is known in the art to match the ejector vector with the center of mass of the ice piece creating a direct (central) collision in the ejection direction, as evidenced by INELASTIC COLLISIONS (INELASTIC COLLISIONS, WIKIPEDIA, TWO-DIMENSIONAL collisions, 2021) and IMPACTS (IMPACTS S.B.A. INVENT, 2018). An oblique (off-center) impact creates ejector vectors that are unaligned with the ejection direction. The Office notes that a direct collision transfers the most impact force in the ejection direction and because oblique impacts imbue tangential impact forces, as obliqueness increased the impacts are more likely to crack the spherical ice piece than more direct impacts.

    PNG
    media_image4.png
    239
    550
    media_image4.png
    Greyscale

IMPACTS: IMPACTS

    PNG
    media_image5.png
    552
    353
    media_image5.png
    Greyscale

IMPACTS: OBLIQUE IMPACTS
INELASTIC COLLISIONS, teaches TWO-DIMENSIONAL impacts where two non-spinning bodies collide in two dimensions. The swinging lower tray moves in two dimensions with a velocity, while the ejector pin is at rest before the collision and the velocities are determinable by known equations which allow computing momentum (kg*m/s), kinetic energy (0.5*mv2), and force (mv/t).

    PNG
    media_image6.png
    359
    972
    media_image6.png
    Greyscale

Thus, it would be obvious to one skilled in the art, before the effective filing date of the Instant claims, curve the ejector pins to match the ice tray rotational arc to impact the spherical ice piece center of mass in a direct collision and imparting the most impact force in the ejection direction and improving ejection, while reducing the risk of the ice piece shattering from oblique impacts.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SON’536 and SON’412, further in view of CHING-YU LIN (US-20060254285-A1, hereinafter LIN).
Regarding claim 11, SON'536 as modified teaches the limitations of claim 3. SON'536 as modified lacks: wherein a length of each of the plurality of first ejector pins is equal to or greater than a radius of the second portions of the plurality of ice making chambers.
Regarding claim 11, LIN (¶¶ 15-18; FIG.S. 1 and 3) teaches it is known in an icemaker to employ a plurality of ejector pins (18) wherein each is at least as long as the cross-sectional distance of a respective one of a plurality of ice making chambers(14) in order to eject the ice pieces (20) from the ice making chambers.
As such, the length of the first ejector pins is dependent on the efficient and repeatable ability to eject the ice pieces from ice making chambers and therefore a result effective variable within the level of ordinary skill in the art. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to further modify SON’536 and SON’412 based on the teachings of LIN, to adjust the ejector pin to a length corresponding to any length necessary, including a length equal to or greater than a radius of the first portions of the plurality of ice making chambers, because ejector pins exceeding the ice chamber radius ensure complete ice piece removal.


Allowable Subject Matter
Claim(s) 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Each of Instant Claims 7-9 discloses pins of different lengths and none of the cited prior art contains these features. GLENN STARKEY (US 5644833, hereinafter STARKEY) teaches (Col. 6, lines 30-35) that it is known to size ejector rods to a single mold. SON’536, SON’412, and PARK teach ejector pins of the same length and the absence of an ejector pin and the presence of an ejector pin is not being interpreted to mean pins of different lengths. Thus, based on the teachings of STARKEY one would be taught to make ejector pins of the same length instead of differing lengths and Instant Claims 7-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.

Regarding page 8, ¶ 5, Applicant Argues that SON'536 and SON'412 do not show “a plurality of first ejector pins, each of the plurality of first ejector pins being inclined with respect to a horizontal line passing through a center of an ice making chamber among the plurality of ice making chambers, the ice making chamber being defined by one of the first portions and one of the second portions based on the first portions and the second portions being joined.” In response, SON’536 (FIGS. 9-12) and SON’412 (FIGS. 8-9) show a horizontal line passing through the ice making chamber and the lower trays rotating down toward the lower ejector pin(s), the center of the ice forming chamber strikes the pin, ejecting the ice piece. The rotation aligns with the ejector pin to improve the ejection of the ice pieces by placing the ejection pin at the ice piece center of mass. It is known in the art to that to improve transmission of impact force between ejector and ice pieces, thus ejection force optimization, to match the ejector vector with the center of mass of the ice piece creating a direct (central) collision in the ejection direction, as evidenced by INELASTIC COLLISIONS. Impacts that are not at the center of mass require more energy for the same effect and risk damage to the object struck. Thus, it is obvious to one skilled in the art to minimize the energy transferred into the ice piece by aligning the ejector pin with the trajectory of the ice pieces center of mass such that the ice piece is cleanly ejected from the ice chamber without also damaging the icemaker. However, SON’536 teaches an ejector pin that is inclined (see FIG. 12 illustration above) with respect to a vertical line that is orthogonal to the horizontal line and passes through the center of the ice making chamber (150). SON’412 teaches: the plurality of first ejector pins (represented by FIG. 3; 20). Thus, the combination of SON’536 and SON’412 teach the claimed limitation.

Claims 2-6, 10-12, and 14-21 are rejected due to dependency upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ARCHER (US 3048986) teaches: AUTOMATIC ICE MAKING DEVICES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763